
	
		I
		112th CONGRESS
		2d Session
		H. R. 5861
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2012
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Veterans Affairs and the
		  Secretary of Housing and Urban Development to establish a grant pilot program
		  to provide housing to elderly homeless veterans.
	
	
		1.Elderly homeless veterans
			 housing grant pilot program
			(a)EstablishmentThe Secretary of Veterans Affairs and the
			 Secretary of Housing and Urban Development shall jointly establish a pilot
			 program to award grants to nonprofit organizations to provide homeless veterans
			 with non-transitional housing.
			(b)Eligible
			 organization
				(1)Nonprofit
			 organizationThe Secretaries
			 may award two grants under this section to nonprofit organizations that provide
			 housing to homeless veterans or assist homeless veterans to find
			 housing.
				(2)LocationsIn
			 selecting the nonprofit organizations under paragraph (1), the Secretaries
			 shall ensure that such organizations operate in separate geographical
			 locations.
				(3)ApplicationTo be eligible for a grant under this
			 section, a nonprofit organization shall submit to the Secretaries an
			 application at such time, in such manner, and containing such information as
			 the Secretaries may require.
				(c)Number and
			 amount of grant
				(1)NumberThe Secretaries—
					(A)may award two
			 grants under this section; and
					(B)may not award more
			 than one grant to a single nonprofit organization.
					(2)AmountA
			 grant awarded under this section may not exceed $25,000,000.
				(d)Use of
			 grant
				(1)In
			 generalA nonprofit
			 organization may use a grant awarded under this section to—
					(A)purchase real property within a single
			 geographical area to be used to provide up to 200 eligible homeless veterans
			 with non-transitional housing; and
					(B)refurbish or
			 renovate such property.
					(2)Eligible
			 homeless veteransA homeless
			 veteran is eligible for housing provided pursuant to this section if the
			 Secretary of Veterans Affairs determines that the homeless veteran—
					(A)has—
						(i)been continuously
			 homeless for a year or more; or
						(ii)during the last three years, had at least
			 four separate, distinct, and sustained periods during which the veteran lived
			 or resided on the streets, in an emergency shelter for homeless persons, or a
			 combination of both;
						(B)has a condition that limits the veteran’s
			 ability to work or perform activities of daily living, including conditions
			 related to—
						(i)a diagnosable substance abuse
			 disorder;
						(ii)a serious mental
			 illness;
						(iii)a developmental disability; or
						(iv)a chronic
			 physical illness or disability; and
						(C)has attained the
			 age of 55.
					(e)Case
			 management
				(1)In
			 generalThe Secretary of Veterans Affairs shall provide case
			 management for homeless veterans who receive housing assistance pursuant to
			 this section. The Secretary shall maintain a sufficient number of caseworkers
			 to ensure that the ratio of such homeless veterans to caseworkers does not
			 exceed 25 to 1.
				(2)ProvisionIn
			 carrying out paragraph (1), the Secretary shall allow the non-profit
			 organization awarded a grant under this section to provide the case management
			 under paragraph (1) if the non-profit organization elects to provide such case
			 management.
				(f)ReportNot later than 180 days after the date on
			 which the pilot grant program terminates pursuant to subsection (i), the
			 Secretaries shall submit to the Committees on Veterans’ Affairs of the Senate
			 and House of Representatives a report on the pilot grant program that
			 includes—
				(1)the number of
			 veterans served under the program;
				(2)the types of
			 services offered under the program to such veterans;
				(3)the amount of
			 money spent under the program on each such veteran;
				(4)a recommendation as to the feasibility and
			 advisability of continuing the program; and
				(5)any other
			 information the Secretaries consider appropriate.
				(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretaries to carry out this section
			 $50,000,000.
			(h)Homeless veteran
			 definedIn this section, the
			 term homeless veteran means a veteran who is homeless (as that
			 term is defined in section 103(a) of the McKinney-Vento Homeless Assistance Act
			 (42 U.S.C. 11302(a))).
			(i)TerminationThe pilot grant program established under
			 subsection (a) shall terminate on the date that is two years after the date on
			 which the Secretaries award a grant under such subsection.
			
